FILED

UNITED sTATEs Dlsriucr CouRr cum :g[:`)‘szm§! Hll
FOR THE DISTRICT CF COLUMBIA cwm mm mgmt otag‘m
Dawn Norman, )
Plaintiff, j
v. j Civil Action No.  
United States et al., j
Defendants. j

MEMORANDUM OPINION

This matter is before the Court on its review of plaintiff’ s pro se complaint and
application to proceed in forma pauperis The application will be granted and the complaint will
be dismissed for lack of subject matter jurisdiction. See Fed. R. Civ. P. l2(h)(3) (requiring
dismissal of an action "at any time" the Court determines that it lacks subject matter jurisdiction).

Plaintiff is a resident of Richmond, Virginia, suing the United States and its agencies for
$175 million in damages. A claim for monetary damages against the United States is cognizable
under the Federal Tort Claims Act (“FTCA"), 28 U.S.C. §§ 2671 et seq. Such a claim is
maintainable, however, only after the plaintiff has exhausted administrative remedies by "first
present[ing] the claim to the appropriate Federal agency. . . ." 28 U.S.C. § 2675. This
exhaustion requirement is jurisdictiona1. See GAF Corp. v. United Stales, 818 F.Zd 90l, 917-20
(D.C. Cir. 1987); jackson v. United Slales, 730 F.Zd 808, 809 (D.C. Cir. 1984); Stokes v. U.S.
Postal Service, 937 F. Supp. ll, 14 (D.D.C. 1996). The plaintiff has not indicated that she
exhausted her administrative remedies under the FTCA. Therefore, the complaint will be

dismissed. See Abdurrahman v. Engstrom, 168 Fed.Appx. 445, 445 (D.C. Cir. 2005) (per

curiam) ("[T]he district court properly dismissed case [based on unexhausted FTCA claim] for

lack of subject matter jurisdiction."). A separate Order accompanies this Memorandum Opinion.

j~_ 

§ United St§tes.bistrict Judge
Date: August , 2011